Case 1-20-12821-cjf   Doc 1   Filed 11/13/20 Entered 11/13/20 16:01:25   Desc Main
                              Document      Page 1 of 8
Case 1-20-12821-cjf   Doc 1   Filed 11/13/20 Entered 11/13/20 16:01:25   Desc Main
                              Document      Page 2 of 8
Case 1-20-12821-cjf   Doc 1   Filed 11/13/20 Entered 11/13/20 16:01:25   Desc Main
                              Document      Page 3 of 8
Case 1-20-12821-cjf   Doc 1   Filed 11/13/20 Entered 11/13/20 16:01:25   Desc Main
                              Document      Page 4 of 8
Case 1-20-12821-cjf   Doc 1   Filed 11/13/20 Entered 11/13/20 16:01:25   Desc Main
                              Document      Page 5 of 8
Case 1-20-12821-cjf   Doc 1   Filed 11/13/20 Entered 11/13/20 16:01:25   Desc Main
                              Document      Page 6 of 8
Case 1-20-12821-cjf   Doc 1   Filed 11/13/20 Entered 11/13/20 16:01:25   Desc Main
                              Document      Page 7 of 8
Case 1-20-12821-cjf   Doc 1   Filed 11/13/20 Entered 11/13/20 16:01:25   Desc Main
                              Document      Page 8 of 8
